         Case 1:18-cr-00416-PGG Document 14 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              - against -
                                                                   ORDER
 TRAYSHAWN ALEXANDER,
                                                               18 Cr. 416 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for August 24, 2020 will be adjourned to

September 1, 2020 at 10:30 a.m. The parties are directed to dial 888-363-4749 to participate,

and to enter the access/security code 6212642. The press and public may obtain access to the

telephone conference by dialing the same number and using the same access/security code.

Dated: New York, New York
       August 21, 2020
